[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 09-13240                  ELEVENTH CIRCUIT
                            Non-Argument Calendar              DECEMBER 17, 2009
                          ________________________             THOMAS K. KAHN
                                                                    CLERK
                       D.C. Docket No. 09-20068-CR-WJZ

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

HYMAN MCWILLIE,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                              (December 17, 2009)

Before DUBINA, Chief Judge, WILSON and FAY, Circuit Judges.

PER CURIAM:

      Robin J. Farnsworth, appointed counsel for Hyman McWillie in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and McWillie’s conviction

and sentence are AFFIRMED.




                                          2